UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 31, 2012 or o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-53376 ETERNITY HEALTHCARE INC. (Exact name of registrant as specified in its charter) Nevada 75-3268426 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8755 Ash Street, Suite 1, Vancouver, British Columbia V6P 6T3 (Address of principal executive offices) (Zip Code) (855) 324-1110 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YES o NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). x YES o NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act o YES x NO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. o YES o NO APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 63,575,000 common shares issued and outstanding as of December 10, 2012. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 3 Item 1.Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk 16 Item 4.Controls and Procedures 17 PART II – OTHER INFORMATION 17 Item 1.Legal Proceedings 17 Item 1A.Risk Factors 17 Item 2.Unregistered Sales of Equity Securities 17 Item 3.Defaults Upon Senior Securities 17 Item 4.Mining Safety Disclosures 17 Item 5.Other Information 17 Item 6.Exhibits 18 SIGNATURES 19 PART I – FINANCIAL INFORMATION Item 1.Financial Statements The following unaudited interim condensed consolidated financial statements of Eternity Healthcare Inc. for the three and six month periods ended October 31, 2012 are included with this Quarterly Report on Form 10-Q: 3 Eternity Healthcare Inc. (formerly Kid’s Book Writer Inc.) (A Development Stage Company) CONDENSED CONSOLIDATED FINANCIAL STATEMENTS For the six months ended October 31, 2012 (Expressed in U.S. Dollars) 4 Eternity Healthcare Inc. (formerly Kid’s Book Writer Inc.) (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEET (Expressed in U.S. Dollars) As at October 31, As at April 30, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ GST/HST receivable Total current assets PROPERTY AND EQUIPMENT TOTAL ASSETS $ $ LIABILITIES CURRENT LIABILITIES Accounts payable and accrued liabilities $
